April 9, 1909. The opinion of the Court was delivered by
The petitioner asks that the Court by its writ of mandamus require the State Board of Medical Examiners to issue to him a license to practice medicine. The application rests on the allegations that the petitioner had stood the examinations required by the Boards of Medical Examiners of the States of Georgia and Virginia, and had received from each of those boards a license to practice as a physician; that he presented these licenses to the Board of Medical Examiners of this State, tendering at the same time the statutory fee of five dollars, and demanded a license to practice medicine in this State, but the license was refused; that at the time of the demand the Board of Medical Examiners of this State recognized licenses granted by the Boards of Examiners of the States of Georgia and Virginia under a reciprocal arrangement existing by virtue of the following section of an act entitled "An Act to Regulate the Practice of Medicine in South Carolina, to Provide for a State *Page 231 
Board of Medical Examiners and to Define their Duties and Powers," approved 27th February, 1904, 24 Stat., 512. "Section 9. The board shall be empowered without examination to indorse, upon receipt of the license fee of five dollars, the licenses issued by other State Boards having an equal standard: Provided, Said other State Boards accord to the licenses of the South Carolina State Board the same courtesy; and said other State Board licenses, when indorsed, shall entitle the holder to registry in this State, and to all the rights and privileges thereby granted."
The statute does not require the Board of Medical Examiners of this State to indorse or recognize licenses from other States, but merely empowers them to do so on the conditions mentioned in the statute. The matter was one placed by the statute entirely within the discretion of the board. The case of State, ex relatione Mauldin v. Matthews,81 S.C. 414, is relied on by the petitioner, but that case in its facts is the opposite of this. There the mandamus was issued against the Board of Pharmaceutical Examiners, because the petitioner was a graduate of a reputable college of pharmacy, and the statute there under consideration provides: "No examination shall be required in case the applicant is a regular graduate in pharmacy from any reputable college; but such applicant shall be entitled to a license upon furnishing evidence of his graduation satisfactory to the said board, and upon payment of the fee of five dollars." In that case the discretion to refuse a license to the graduate of a reputable college of pharmacy was expressly denied to the board, while in this case the statute contemplates that the granting or refusing the license in this State to an applicant, holding a license from the Board of Examiners of another State, shall be entirely within the discretion of the Board of Medical Examiners of South Carolina.
The petition for mandamus is refused. *Page 232